             Case 2:15-cv-00612-RSL Document 262 Filed 12/14/20 Page 1 of 36




 1                                                                      The Honorable Robert S. Lasnik
 2

 3

 4
                                 UNITED STATES DISTRICT COURT
 5                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 6

 7   CHERYL KATER and SUZIE KELLY,                        No. 15-cv-00612-RSL
     individually and on behalf of all others similarly
 8   situated,                                            PLAINTIFFS’ MOTION FOR FINAL
                                                          APPROVAL OF CLASS ACTION
 9                                                        SETTLEMENT AGREEMENT
                             Plaintiffs,
10
             v.                                           Noting Date: January 15, 2021
11

12   CHURCHILL DOWNS INCORPORATED, a
     Kentucky corporation, and BIG FISH GAMES,
13   INC., a Washington corporation.
14
                             Defendants.
15
     MANASA THIMMEGOWDA, individually and                 No. 19-cv-00199-RSL
16   on behalf of all others similarly situated,
                                                          PLAINTIFF’S MOTION FOR FINAL
17                                                        APPROVAL OF CLASS ACTION
                             Plaintiffs,                  SETTLEMENT AGREEMENT
18
             v.
19                                                        Noting Date: January 15, 2021

20   BIG FISH GAMES, INC., a Washington
     corporation; ARISTOCRAT TECHNOLOGIES
21
     INC., a Nevada corporation; ARISTOCRAT
22   LEISURE LIMITED, an Australian corporation;
     and CHURCHILL DOWNS INCORPORATED,
23
     a Kentucky corporation,
24
                             Defendants.
25

26

27

      Motion for Final Approval                                                   E DELSON PC
                                                                 350 N LaSalle Street, 14th Floor, Chicago, IL 60654
      CASE NOS. 15-CV-612 & 19-CV-199 - i                             Tel: 312 589 6370 • Fax: 312 589 6378
                Case 2:15-cv-00612-RSL Document 262 Filed 12/14/20 Page 2 of 36




 1                                                      TABLE OF CONTENTS

 2   INTRODUCTION ......................................................................................................................... 1
 3
     BACKGROUND ............................................................................................................................ 2
 4
     I.        Class Counsel’s 2015 Social Casino Lawsuits, Including Kater. ................................... 3
 5
     II.       Class Counsel Appeals The Kater Dismissal And The Ninth Circuit Reverses. .......... 4
 6
     III.      Class Counsel’s Post-Appeal Litigation Conduct Before This Court. .......................... 5
 7

 8   IV.       Class Counsel’s Litigation-Adjacent Efforts On Behalf Of The Class. ........................ 9

 9   V.        The Settlement Now Before The Court. ........................................................................ 12

10   THE TERMS OF THE SETTLEMENT AGREEMENT ........................................................ 12
11             A.         Settlement Class Definition ................................................................................. 12
12
               B.         Monetary Benefits ............................................................................................... 12
13
               C.         Prospective Relief ................................................................................................ 13
14
               D.         Release .................................................................................................................. 13
15

16             E.         Attorneys’ Fees and Expenses Requests & Incentive Award Requests.......... 14

17   ARGUMENT ............................................................................................................................... 14

18   I.        The Court Need Not Revisit Class Certification. .......................................................... 14
19   II.       Notice Was Successful And Satisfied Due Process. ...................................................... 14
20
     III.      The Court Should Finally Approve The Settlement. ................................................... 17
21
               A.         Class Counsel and the Class Representatives have adequately
22                        represented the Class and support the Settlement. .......................................... 18
23             B.         The Settlement was negotiated at arm’s length. ............................................... 19
24
               C.         The amount offered in Settlement is adequate, taking into account the
25                        strength of Plaintiffs’ case, and the risks inherent in further litigation. ........ 20

26                        i.         The Settlement Class would have faced significant delay before it
                                     could have recovered anything on the merits ....................................... 20
27

      Motion for Final Approval                                                                                 E DELSON PC
                                                                                               350 N LaSalle Street, 14th Floor, Chicago, IL 60654
      CASE NOS. 15-CV-612 & 19-CV-199 - ii                                                          Tel: 312 589 6370 • Fax: 312 589 6378
                Case 2:15-cv-00612-RSL Document 262 Filed 12/14/20 Page 3 of 36




 1

 2                        ii.       Given the risks involved with further litigation, the amount
                                    offered in Settlement is outstanding. ..................................................... 22
 3
               D.         The Settlement treats Settlement Class Members equitably. .......................... 24
 4
               E.         Class Counsel had completed sufficient discovery to reach an informed
 5
                          judgment about the benefits of settling, and the quality of the Settlement. ... 26
 6
               F.         The reaction of the Settlement Class has been favorable. ............................... 27
 7
     CONCLUSION ............................................................................................................................ 28
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

      Motion for Final Approval                                                                            E DELSON PC
                                                                                          350 N LaSalle Street, 14th Floor, Chicago, IL 60654
      CASE NOS. 15-CV-612 & 19-CV-199 - iii                                                    Tel: 312 589 6370 • Fax: 312 589 6378
                Case 2:15-cv-00612-RSL Document 262 Filed 12/14/20 Page 4 of 36




 1                                                  TABLE OF AUTHORITIES
 2
     United States Supreme Court Cases
 3
     Eisen v. Carlisle & Jacquelin,
 4          417 U.S. 156 (1974) .......................................................................................................... 14
 5
     Frank v. Gaos,
 6          139 S. Ct. 1041 (2019) .................................................................................................. 2, 23

 7   United States Circuit Court of Appeals Cases

 8   Churchill Vill., L.L.C. v. Gen. Elec.,
           361 F.3d 566 (9th Cir. 2004) ....................................................................................... 17, 28
 9

10   Hanlon v. Chrysler Corp.,
           150 F.3d 1011 (9th Cir. 1998) ........................................................................................... 14
11
     In re Bluetooth Headset Prod. Liab. Litig.,
12           654 F.3d 935 (9th Cir. 2011) ................................................................................. 17, 19, 20
13
     In re Equity Funding Corp. of Am. Securities Litig.,
14          603 F.2d 1353 (9th Cir. 1979) ........................................................................................... 25

15   In re Google Referrer Header Privacy Litig.,
            869 F.3d 737 (9th Cir. 2017) ......................................................................................... 2, 23
16

17   Juris v. Inamed Corp.,
             685 F.3d 1294 (11th Cir. 2012) ......................................................................................... 14
18
     Kater v. Churchill Downs,
19          886 F.3d 784 (9th Cir. 2018) ..................................................................................... 4, 5, 21
20   Mason v. Mach. Zone, Inc.,
21         851 F.3d 315 (4th Cir. 2017) ............................................................................................... 4

22   Mullins v Direct Digital LLC,
            795 F.3d 654 (7th Cir. 2015) ............................................................................................. 14
23
     Rodriguez v. W. Publ’g Corp.,
24         563 F.3d 948 (9th Cir. 2009) ................................................................................. 19, 22, 28
25

26

27

      Motion for Final Approval                                                                           E DELSON PC
                                                                                         350 N LaSalle Street, 14th Floor, Chicago, IL 60654
      CASE NOS. 15-CV-612 & 19-CV-199 - iv                                                    Tel: 312 589 6370 • Fax: 312 589 6378
                Case 2:15-cv-00612-RSL Document 262 Filed 12/14/20 Page 5 of 36




     United States District Court Cases
 1

 2   Aikens v. Panatte, LLC,
            No. 2:17-cv-01519 (W.D. Wash. Feb 5, 2019) ................................................................. 14
 3
     Bayat v. Bank of the West,
 4          No. C-13-2376 EMC, 2015 WL 1744342 (N.D. Cal. Apr. 15, 2015) ............................... 20
 5
     Benson v. DoubleDown Interactive, LLC,
 6         No. 18-cv-525 (W.D. Wash. June 17, 2020) ..................................................................... 21

 7   Clemans v. New Werner Co.,
           No. 3:12-cv-5186, 2013 WL 12108739 (W.D. Wash. Nov. 22, 2013) ............................. 28
 8
     Dupee v. Playtika Santa Monica, et al.,
 9
           No. 15-cv-01021 (N.D. Ohio) ............................................................................................. 4
10
     Gragg v. Orange CAB Co., Inc.,
11         No. 12-cv-0576 RSL, 2017 WL 785170 (W.D. Wash. Mar. 1, 2017) .............................. 19
12   Helde v. Knight Transp., Inc.,
            No. 2:12-cv-00904 RSL (W.D. Wash. May 24, 2017)...................................................... 19
13

14   Ikuseghan v. Multicare Health Sys.,
            No. 3:14-cv-05539 BHS, 2016 WL 3976569 (W.D. Wash. July 25, 2016)................ 22, 27
15
     In re Anthem, Inc. Data Breach Litig.,
16          327 F.R.D. 299 (N.D. Cal. 2018) ...................................................................................... 23
17
     In re Apple In-App Purchase Litigation,
18          No. 5:11-CV-01758 EJD, 2013 WL 1856713 (N.D. Cal. May 2, 2013) ...................... 2, 22

19   In re Omnivision Techs., Inc.,
            559 F. Supp. 2d 1036 (N.D. Cal. 2008) ............................................................................. 19
20

21   In re Yahoo! Inc. Customer Data Sec. Breach Litig.,
             No. 16-MD-02752-LHK, 2020 WL 4212811 (N.D. Cal. July 22, 2020) .......................... 23
22
     Kim v. Tinder, Inc.,
23          No. CV 18-3093-JFW(ASX), 2019 WL 2576367 (C.D. Cal. June 19, 2019) .................. 23
24   Kater v. Churchill Downs Inc.,
25          No. 15-cv-612 (W.D. Wash) ...................................................................................... passim

26   Mason v. Mach. Zone, Inc.,
           No. 15-cv-01107 (D. Md.) ............................................................................................... 3, 4
27

      Motion for Final Approval                                                                        E DELSON PC
                                                                                      350 N LaSalle Street, 14th Floor, Chicago, IL 60654
      CASE NOS. 15-CV-612 & 19-CV-199 - v                                                  Tel: 312 589 6370 • Fax: 312 589 6378
                 Case 2:15-cv-00612-RSL Document 262 Filed 12/14/20 Page 6 of 36




 1   Pelletz v. Weyerhouser Corp.,
 2           255 F.R.D. 537 (W.D. Wash. 2009) .................................................................................. 28

 3   Phillips v. Double Down Interactive LLC,
             No. 15-cv-04301 (N.D. Ill.) ................................................................................................. 4
 4
     Rinky Dink Inc. v. World Bus. Lenders, LLC,
 5
            No. C14-0268-JCC, 2016 WL 4052588 (W.D. Wash. Feb. 3, 2016) ......................... 26, 27
 6
     Ristic v. Mach. Zone, Inc.,
 7           No. 15-cv-08996 (N.D. Ill.) ................................................................................................. 4

 8   Schneider v. Wilcox Farms, Inc.,
            No. 07-CV-01160-JLR, 2009 WL 10726662 (W.D. Wash. Jan. 12, 2009) ...................... 28
 9

10   Thimmegowda v. Big Fish Games,
           No. 19-cv-199 (W.D. Wash.) .............................................................................................. 6
11
     Walters v. Target Corp.,
12          No. 3:16-cv-1678-L-MDD, 2020 WL 6277436 (S.D. Cal. Oct. 26, 2020) ....................... 18
13
     Wilson v. Huuuge, Inc.,
14          No. 18-cv-05276 (W.D. Wash.) .......................................................................................... 6

15   Miscellaneous Authority
16   2 McLaughlin on Class Actions
           § 6.23 (17th ed. 2020)........................................................................................................ 25
17

18   9 U.S.C. § 16 ................................................................................................................................. 21

19   Addicted to losing: How casino-like apps have drained people of millions,
            NBC NEWS (Sept. 14, 2020), available at https://nbcnews.to/39Lo1X1 .......................... 12
20
     Dean Takahashi, 13 predictions for the future of the $3.4B social casino games market,
21
           GAMESBEAT (Oct. 19, 2015, 6:00 AM), available at https://bit.ly/37TPao9 ...................... 2
22
     Federal Judicial Center, Judges’ Class Action Notice & Claims Process Checklist & Plain
23          Language Guide 3 (2010), available at
            https://www.fjc.gov/sites/default/files/2012/NotCheck.pdf .............................................. 14
24
     Fed. R. Civ. P. 23 ................................................................................................................... passim
25

26   Harpooned by Facebook,
           REVEAL-CENTER FOR INVESTIGATIVE REPORTING (Aug. 3, 2019), available at
27         https://bit.ly/39NIdri .......................................................................................................... 11

      Motion for Final Approval                                                                                 E DELSON PC
                                                                                               350 N LaSalle Street, 14th Floor, Chicago, IL 60654
      CASE NOS. 15-CV-612 & 19-CV-199 - vi                                                          Tel: 312 589 6370 • Fax: 312 589 6378
               Case 2:15-cv-00612-RSL Document 262 Filed 12/14/20 Page 7 of 36




 1   H.B. 2041, 66th Leg., Reg Sess. (Wash. 2019) ............................................................................. 10
 2
     H.B. 2720, 66th Leg., Reg. Sess. (Wash. 2020) ................................................................ 10, 11, 21
 3
     How social casinos leverage Facebook user data to target vulnerable gamblers,
 4         PBS NEWSHOUR (Aug. 13, 2019), available at https://to.pbs.org/3lPRd1m ..................... 11
 5
     Melissa Santos, ‘Free’ casino apps prey on addiction, users say, and WA lawmakers are
 6    considering a crackdown,
            CROSSCUT (Feb. 7, 2020), available at https://bit.ly/3hfFxDl .......................................... 11
 7
     Phillip Conneller, Washington State Social Gaming Legislation Could Rescue Big Fish Casino
 8     From Legal Trouble,
             CASINO.ORG (Jan. 29, 2020), available at https://bit.ly/39dKtWM ...................... 10, 11, 21
 9

10   S.B. 5886, 66th Leg., Reg. Sess. (Wash. 2019)............................................................................. 10

11   S.B. 6568, 66th Leg., Reg. Sess. (Wash. 2020)............................................................................. 10
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

      Motion for Final Approval                                                                    E DELSON PC
                                                                                  350 N LaSalle Street, 14th Floor, Chicago, IL 60654
      CASE NOS. 15-CV-612 & 19-CV-199 - vii                                            Tel: 312 589 6370 • Fax: 312 589 6378
             Case 2:15-cv-00612-RSL Document 262 Filed 12/14/20 Page 8 of 36




 1                                           INTRODUCTION

 2          In 2015, Cheryl Kater initiated the first ever case alleging that social casino apps are

 3   illegal gambling under Washington law. Since that time, and joined by Suzie Kelly and Manasa

 4   Thimmegowda, Plaintiffs have vigorously litigated these cases before this Court, the Ninth

 5   Circuit (twice), the Washington State Gambling Commission, and even the Washington

 6   Legislature. After a 12-hour marathon mediation with the Honorable Layn R. Phillips (ret.),

 7   Plaintiffs and Defendants Churchill Downs, Big Fish Games, Aristocrat Technologies, and

 8   Aristocrat Leisure reached a class settlement, the cornerstone of which is the establishment of a

 9   non-reversionary $155 million common fund. At that level of recovery every class member who

10   has ever lost money playing Defendants’ social casino games can get a substantial portion of

11   their losses back, and those with higher levels of losses are entitled to recover increasingly higher

12   percentages of their losses. Utilizing data from the Platform Providers—the entities through

13   which Class Members purchased chips to gamble at Defendants’ social casinos—the Court-

14   approved Notice Plan has been successfully implemented.

15          The reaction of the class to date has been exceptional: more than 50,000 Class Members

16   have already submitted claims and the claims deadline is still several weeks out. By contrast, one

17   class member has so far requested exclusion and there are currently no objections. Given the life-

18   changing relief afforded, this volume of claims is not surprising and is consistent with the

19   projections at preliminary approval. Participating Class Members stand to recover substantial

20   portions of their losses with those that have lost the most standing to recover more than half of

21   their gambling losses. See Declaration of Steven Weisbrot, Dkt. 219 ¶¶ 50-53. By way of

22   example, Class Representatives Thimmegowda, Kater, and Kelly, who have previously estimated

23   their losses at approximately $4,000, $40,000, and $400,000, are according to those estimates

24   projected to recover $500-$1,000 (Thimmegowda), $10,000-$20,000 (Kater), and $200,000-

25   $300,000 (Kelly). Id. Equally as important, the Settlement requires Defendants to provide

26   addiction-related resources within their social casino games and create and honor a self-

27   exclusion policy likes those at Washington brick-and-mortar casinos.

      Motion for Final Approval                                                     E DELSON PC
                                                                   350 N LaSalle Street, 14th Floor, Chicago, IL 60654
      CASE NOS. 15-CV-612 & 19-CV-199 - 1                               Tel: 312 589 6370 • Fax: 312 589 6378
              Case 2:15-cv-00612-RSL Document 262 Filed 12/14/20 Page 9 of 36




 1            Given the novelty of Plaintiffs’ claim, Professor William B. Rubenstein (author of

 2   influential treatise NEWBERG ON CLASS ACTIONS) describes the recovery as an “astounding

 3   accomplishment” and calls the relief provided “historic.” And although there are no truly

 4   comparable settlements, it dwarfs its nearest factual equivalent, In re Apple In-App Purchase

 5   Litigation., No. 5:11-CV-01758 EJD, 2013 WL 1856713, at *1 (N.D. Cal. May 2, 2013)

 6   (providing $5 to users of apps that “compel children playing them to purchase large quantities”

 7   of in-game currency, “amounting to as much as $100 per purchase or more”) (emphasis added)

 8   and far surpasses the typical consumer privacy class settlement, which often provides cy pres

 9   relief with no individual payments, see In re Google Referrer Header Privacy Litig., 869 F.3d

10   737, 740 (9th Cir. 2017), vacated on other grounds by Frank v. Gaos, 139 S. Ct. 1041 (2019).

11            For the reasons that follow, this settlement is fair, reasonable, and adequate and the Court

12   should not hesitate to grant final approval.

13                                                BACKGROUND

14            For the Court’s convenience, the “Background” section from Class Counsel’s

15   contemporaneously-filed motion for attorneys’ fees, expenses, and incentive awards is replicated

16   below.

17            In 2014, Class Counsel began investigating the burgeoning social casino industry. See

18   Declaration of Todd Logan (“Logan Decl.”) ¶ 3. The results of that investigation were startling:

19   multinational gambling corporations like Churchill Downs, International Game Technology, and

20   Scientific Games had found a way to smuggle slot machines onto consumers’ smart phones

21   without complying with any federal or state gambling laws. Id. ¶ 4. By 2015, social casino

22   games like “Big Fish Casino” were capturing more than $3 billion in annual revenues.1 Those

23   revenues, just like those of Vegas casinos, were disproportionately derived from gambling

24   addicts who just couldn’t stop themselves from buying chips and spinning the slots. Moreover,

25

26   1        See Dean Takahashi, 13 predictions for the future of the $3.4B social casino games market, GAMESBEAT
     (Oct. 19, 2015, 6:00 AM), available at https://bit.ly/37TPao9.
27

      Motion for Final Approval                                                            E DELSON PC
                                                                          350 N LaSalle Street, 14th Floor, Chicago, IL 60654
      CASE NOS. 15-CV-612 & 19-CV-199 - 2                                      Tel: 312 589 6370 • Fax: 312 589 6378
             Case 2:15-cv-00612-RSL Document 262 Filed 12/14/20 Page 10 of 36




 1   those revenues—at least in Class Counsel’s judgment—were entirely ill-gotten gains under a

 2   variety of state gambling laws. See Logan Decl. ¶ 4.

 3          Based on that investigation, in 2015 Class Counsel initiated a nationwide, multi-forum

 4   campaign against the social casino industry. As Professor William B. Rubenstein, the sole author

 5   of NEWBERG ON CLASS ACTIONS, summarizes that campaign (and its results):

 6              Prior to entering academia, I was a lawyer at the national office of the
                American Civil Liberties Union (ACLU) for nearly a decade, during which
 7              time I pursued civil rights campaigns on behalf of minority groups. Based
                on that experience, it strikes me that what Class Counsel have pursued here
 8              is closer in form to a civil rights litigation campaign than it is to a series of
                discrete class action settlements. Class Counsel saw an injustice – a thinly
 9              disguised form of gambling preying on those most vulnerable to addictive
                gambling – and they sought to fix it. Their goal was not to win a case but to
10              reform an entire industry, much like a civil rights campaign might aim to
                reform a particular type of discriminatory practice across an entire
11              employment sector. To accomplish this end, Class Counsel went far beyond
                what lawyers pursuing a simple class action case would normally do. Class
12              Counsel pursued multiple cases. Class Counsel pursued multiple
                defendants. Class Counsel filed actions in multiple forums. Class Counsel
13              tested various state laws. Class Counsel built websites to help app users
                avoid forced arbitration clauses, lobbied legislators and regulators, and took
14              their efforts to the media. When Class Counsel lost, they did not give up,
                but changed tactics or forums and kept going. And they did all of this with
15              their own funds, risking millions of dollars of their own money to end this
                practice. What they have achieved so far, with these initial settlements, is
16              an astounding accomplishment that begins to chip away at the pernicious
                underlying social casinos.
17

18   Declaration of Professor William B. Rubenstein (“Rubenstein Decl.”) ¶ 2.
19          Because the extraordinary settlement here is but a part of Class Counsel’s efforts carrying

20   the banner nationwide for victims of the social casino industry, a summary of Class Counsel’s

21   efforts both before this Court and otherwise is provided below.

22   I.     Class Counsel’s 2015 Social Casino Lawsuits, Including Kater.

23          Having concluded that social casinos constitute gambling, between April and October of

24   2015, Class Counsel filed five (5) proposed class action lawsuits, in four (4) different courts,

25   alleging class claims under five (5) different sets of state gambling laws. See (1) Mason v. Mach.

26   Zone, Inc., No. 15-cv-01107 (D. Md. Apr. 17, 2015) (alleging claims under California and

27   Illinois gambling laws); (2) Kater v. Churchill Downs Inc., No. 15-cv-612 (W.D. Wash. Apr. 17,

      Motion for Final Approval                                                       E DELSON PC
                                                                     350 N LaSalle Street, 14th Floor, Chicago, IL 60654
      CASE NOS. 15-CV-612 & 19-CV-199 - 3                                 Tel: 312 589 6370 • Fax: 312 589 6378
              Case 2:15-cv-00612-RSL Document 262 Filed 12/14/20 Page 11 of 36




 1   2015) (alleging claims under Washington gambling law); (3) Dupee v. Playtika Santa Monica, et

 2   al., No. 15-cv-01021 (N.D. Ohio May 21, 2015) (alleging claims under Ohio and Nevada

 3   gambling laws); (4) Phillips v. Double Down Interactive LLC, No. 15-cv-04301 (N.D. Ill.)

 4   (removed May 14, 2015) (alleging claims under Illinois gambling laws); (5) Ristic v. Mach.

 5   Zone, Inc., No. 15-cv-08996 (N.D. Ill. Oct. 9, 2015) (alleging claims under Illinois gambling

 6   laws).

 7            Each federal district court initially presented with Class Counsel’s theory of these

 8   cases—i.e., that social casinos are illegal gambling and consequently must return to consumers

 9   their ill-gotten gains—squarely rejected it. See Mason v. Mach. Zone, Inc., 851 F.3d 315, 316

10   (4th Cir. 2017); Kater v. Churchill Downs Inc., No. C15-612 MJP, 2015 WL 9839755, at *3

11   (W.D. Wash. Nov. 19, 2015), rev’d, 886 F.3d 784 (9th Cir. 2018); Dupee v. Playtika Santa

12   Monica, No. 15-cv-01021, 2016 WL 795857, at *1 (N.D. Ohio Mar. 1, 2016); Phillips v. Double

13   Down Interactive LLC, 173 F. Supp. 3d 731, 739 (N.D. Ill. 2016); Ristic v. Mach. Zone, Inc., No.

14   15-CV-8996, 2016 WL 4987943, at *4 (N.D. Ill. Sept. 19, 2016). In representative fashion,

15   Judge Pechman’s dismissal order in Kater concluded that “Big Fish Casino does not award

16   something of value satisfying the requisite prize element, and therefore the game is not ‘illegal

17   gambling’ under Washington law.” Kater, 2015 WL 9839755, at *3.

18   II.      Class Counsel Appeals The Kater Dismissal And The Ninth Circuit Reverses.

19            Following Judge Pechman’s dismissal order in Kater, Class Counsel appealed. Merits

20   briefing before the Ninth Circuit concluded in September 2016, and oral argument was held in

21   February 2018. Along the way, Defendant Churchill Downs moved to substitute Big Fish

22   Games, Inc. as the real party in interest, on grounds that as a result of an impending sale it would

23   “soon lack any interest in either Big Fish Games, Inc., or Big Fish Casino.” Kater v. Churchill

24   Downs, No. 16-35010, Dkt. 48 at 6 (9th Cir. 2018). Class Counsel opposed that motion. See id.,

25   Dkt. 50 at 3 (“Ms. Kater alleges that Churchill Downs—not Big Fish Games—retained the

26   benefit of what she lost gambling at the Big Fish Casino.”)

27            In March 2018, the Ninth Circuit reversed:

      Motion for Final Approval                                                      E DELSON PC
                                                                    350 N LaSalle Street, 14th Floor, Chicago, IL 60654
      CASE NOS. 15-CV-612 & 19-CV-199 - 4                                Tel: 312 589 6370 • Fax: 312 589 6378
                Case 2:15-cv-00612-RSL Document 262 Filed 12/14/20 Page 12 of 36



                   In this appeal, we consider whether the virtual game platform “Big Fish
 1                 Casino” constitutes illegal gambling under Washington law. Defendant–
                   Appellee Churchill Downs, the game’s owner and operator, has made
 2                 millions of dollars off of Big Fish Casino. However, despite collecting
                   millions in revenue, Churchill Downs, like Captain Renault in Casablanca,
 3                 purports to be shocked—shocked!—to find that Big Fish Casino could
                   constitute illegal gambling. We are not. We therefore reverse the district
 4                 court and hold that because Big Fish Casino’s virtual chips are a “thing of
                   value,” Big Fish Casino constitutes illegal gambling under Washington law.
 5

 6   Kater, 886 F.3d 784, 785 (9th Cir. 2018). In that opinion, the Ninth Circuit dispensed with a

 7   variety of the arguments that had persuaded district courts nationwide to initially dismiss the

 8   social casino cases. For example, the Court rejected the argument that social casino chips “do not

 9   extend gameplay, but only enhance it.” Id. at 787. The Circuit also rejected Big Fish’s argument

10   that the Washington State Gambling Commission (“WSGC”) had determined that social casino

11   games aren’t gambling, concluding that “these documents do not indicate that the Commission

12   adopted a formal position on social gaming platforms.” Id. at 788. And the Ninth Circuit

13   explicitly rejected “the reasoning of other federal courts that have held that certain ‘free to play’

14   games are not illegal gambling.” Id.

15             The Ninth Circuit also denied Churchill Down’s motion to be substituted out of the case.

16   See Kater, No. 16-35010, Dkt. 55 at 10-11 n.4 (denying Churchill Downs’ Rule 43(b) motion).

17   Class Counsel’s insistence that Churchill Downs remain in the case benefited the Class

18   enormously, as Churchill Downs ultimately contributed $124 million of the $155 million

19   settlement now before the Court.

20   III.      Class Counsel’s Post-Appeal Litigation Conduct Before This Court.

21             Upon remand, Kater was reassigned to Judge Leighton. Dkt. 59.2 Churchill Downs

22   promptly moved to compel Kater’s case to arbitration, arguing that Kater had previously agreed

23   to Big Fish Games’ Terms of Use (and its mandatory arbitration provision). Dkt. 60. Kater

24   opposed, arguing inter alia that Churchill Downs had waived any right to compel arbitration by

25   seeking a dismissal on the merits in 2015. See generally Dkt. 68. In November 2018 Judge

26

27   2
               Unless otherwise indicated, all “Dkt.” citations are to Kater, No. 15-cv-612 (W.D. Wash. Apr. 17, 2015).

         Motion for Final Approval                                                             E DELSON PC
                                                                              350 N LaSalle Street, 14th Floor, Chicago, IL 60654
         CASE NOS. 15-CV-612 & 19-CV-199 - 5                                       Tel: 312 589 6370 • Fax: 312 589 6378
             Case 2:15-cv-00612-RSL Document 262 Filed 12/14/20 Page 13 of 36




 1   Leighton agreed, denying Churchill Downs’ motion because “Churchill Downs waived its right

 2   to arbitration when it took its first bite of the apple and chewed thoroughly for over three years.”

 3   Dkt. 75 at 11. Churchill Downs then answered Kater’s complaint in November 2018. Dkt. 76.

 4          In February 2019, the Parties began disputing the propriety of adding additional parties

 5   into the case. The results of these disputes were two-fold: first, Class Counsel filed an amended

 6   complaint in Kater adding Suzie Kelly as a Class Representative and adding Big Fish Games as a

 7   defendant, see Dkt. 85; and second, Class Counsel filed the Thimmegowda action as a

 8   companion case that expanded the temporal scope of the classes that Class Counsel sought to

 9   represent. See Thimmegowda v. Big Fish Games, No. 19-cv-199 (W.D. Wash.).

10          The next year of litigation was consumed with motion practice and discovery disputes. In

11   May 2019, in the Thimmegowda action, Big Fish moved to compel arbitration, see

12   Thimmegowda Dkt. 33, and Aristocrat and Churchill Downs moved to dismiss for lack of

13   personal jurisdiction. See Thimmegowda Dkt. 35. The very same day, Big Fish and Churchill

14   Downs moved to compel arbitration in the Kater matter. See Dkt. 100. With these motions

15   pending, the Parties engaged in protracted negotiations over the manner and scope of discovery,

16   which ultimately resulted in a sixteen-part discovery and scheduling agreement. See Dkt. 118.

17   On September 12, 2019, Defendants’ arbitration and jurisdiction motions were terminated with

18   leave to refile when Judge Leighton stayed both cases pending the Ninth Circuit’s disposition of

19   an arbitration interlocutory appeal of an arbitration issue in a related case, Wilson v. Huuuge,

20   Inc., No. 18-cv-05276 (W.D. Wash.). See Dkt. 121.

21          By the fall, the cases veered further into waters uncharted in the class action space. In

22   October 2019, Big Fish launched a pop-up in its games that—if clicked—purported to bind its

23   players to the “Dispute Resolution Provision,” requiring them to arbitrate any claims against

24   Defendants and to cut the relevant statutes of limitations. Dkt. 218 ¶ 3. In response, Plaintiffs

25   moved for a temporary restraining order to enjoin Big Fish from displaying the pop-up. See Dkt.

26   122. After briefing and argument, Judge Leighton granted Plaintiffs’ motion in part, labeling Big

27   Fish’s pop-up “coercive and misleading.” Dkt. 137 at 7. But in the same stroke, Judge Leighton

      Motion for Final Approval                                                      E DELSON PC
                                                                    350 N LaSalle Street, 14th Floor, Chicago, IL 60654
      CASE NOS. 15-CV-612 & 19-CV-199 - 6                                Tel: 312 589 6370 • Fax: 312 589 6378
             Case 2:15-cv-00612-RSL Document 262 Filed 12/14/20 Page 14 of 36




 1   ordered the Parties to propose language regarding any future similar pop-up windows, see id.,

 2   and after the Parties submitted competing proposals, the Court approved Defendants’ proposal.

 3   Dkt. 145. With this Court-approved language in hand, Defendants aggressively presented their

 4   players with revised pop-ups in December 2019 (and then again in February 2020 and April

 5   2020)—aimed at preventing putative class members, en masse, from participating in this

 6   litigation. Dkt. 218 ¶ 4.

 7           Plaintiffs responded to this development in “enterprising” fashion, see Mar. 4, 2020 Hr’g

 8   Tr. at 5:9. Specifically, because the Court-approved language allowed putative class members to

 9   opt out of the arbitration provision, Plaintiffs’ counsel established a website to help those class

10   members opt out of Big Fish’s Dispute Resolution Provision by sending Big Fish’s legal

11   department a postcard with the click of a button. See Dkt. 159. Within days of the website’s

12   launch, scores of putative class members had opted out of Big Fish’s Dispute Resolution

13   Provision. See Dkt. 218 ¶ 6. Defendants moved the Court for a Rule 23(d) protective order to

14   immediately shut down Class Counsel’s website, see Dkt. 164, but that motion was denied. See

15   Dkt. 185. Both Parties appealed to the Ninth Circuit and both appeals were dismissed for lack of

16   appellate jurisdiction. See Dkts. 188, 189.

17           In the midst of this dispute, Plaintiffs moved to certify a class under Fed. R. Civ. P.

18   23(b)(2) and to preliminarily enjoin the sale of virtual chips in Big Fish’s games. See Dkt. 176.

19   On March 4, 2020, prior to Defendants’ response date, Judge Leighton denied Plaintiffs’ motion

20   without prejudice, spelling out a clear roadmap for the next steps in the litigation: Defendants’

21   renewed arbitration and personal jurisdiction motions would come first, and in the meantime, the

22   Parties would cooperate on a stipulated briefing schedule, ESI Protocol, Protective Order, and

23   limited discovery. See Dkt. 185.

24           The Parties fought tooth and nail on each point. They could not reach agreement on a

25   briefing schedule and proposed competing schedules to the Court. See Dkt. 186; Dkt. 187. They

26   could not reach agreement on an ESI Protocol and Protective Order, so Plaintiffs moved for entry

27   of the District’s model orders. See Dkt. 192. And they could not agree on the scope of discovery

      Motion for Final Approval                                                      E DELSON PC
                                                                    350 N LaSalle Street, 14th Floor, Chicago, IL 60654
      CASE NOS. 15-CV-612 & 19-CV-199 - 7                                Tel: 312 589 6370 • Fax: 312 589 6378
             Case 2:15-cv-00612-RSL Document 262 Filed 12/14/20 Page 15 of 36




 1   ahead of the renewed motions, so Plaintiffs moved to compel outstanding jurisdictional

 2   discovery requests. See Dkt. 191. Ultimately, the Court entered Defendants’ briefing schedule

 3   and granted both of Plaintiffs’ contested motions, ordering Defendants to produce a bevy of

 4   internal documents and communications. See id.; Dkt. 213. On April 10, 2020, Defendants filed

 5   their renewed arbitration and jurisdiction motions, which the Parties fully briefed. See Dkt. 205.

 6   It was at this point that the Parties agreed to attempt to resolve these cases through mediation.

 7          Settlement talks began in earnest in April 2020. The Parties agreed to schedule a

 8   mediation session on May 22, 2020 with Judge Layn Phillips (ret.). See Dkt. 218 ¶ 12. From that

 9   point forward, over the next several weeks, the Parties were in near-daily communication with

10   the Phillips ADR team and each other, as the Parties sought to crystallize the disputed issues,

11   produce focal information and data, and narrow down potential frameworks for resolution. Id.

12   ¶ 13. During this period, Defendants provided Plaintiffs with several sets of detailed

13   transactional data, the Parties exchanged more than fifty (50) pages of briefing on the core facts,

14   legal issues, litigation risks, and potential settlement structures, and the Parties supplemented that

15   briefing with extensive written and telephonic correspondence, mediated by the Phillips ADR

16   team, clarifying each other’s positions in advance of the mediation. See id.

17          On May 22, 2020, the Parties participated in a full-day (indeed, more than twelve-hour-

18   long) video-mediation. See id. ¶ 14. Following several rounds of arms-length negotiations

19   facilitated by Judge Phillips, the Parties agreed to a settlement in principle, which was

20   memorialized in the form of a binding term sheet. See id.; Dkt. 214. But the negotiations didn’t

21   end there: over the next two months, the Parties worked out the details of a fulsome final

22   settlement agreement, exchanged several rounds of a working settlement document and

23   supporting exhibits, met and conferred telephonically to flesh out the remaining disputed

24   provisions, and together met and conferred with Apple Inc., Google LLC, and Facebook, Inc.

25   (collectively, the “Platform Providers”) to help design a robust Notice Plan. See Dkt. 218 ¶ 16.

26   On July 23, 2020, the Parties executed the Settlement Agreement before the Court. See id. ¶ 29.

27

      Motion for Final Approval                                                      E DELSON PC
                                                                    350 N LaSalle Street, 14th Floor, Chicago, IL 60654
      CASE NOS. 15-CV-612 & 19-CV-199 - 8                                Tel: 312 589 6370 • Fax: 312 589 6378
             Case 2:15-cv-00612-RSL Document 262 Filed 12/14/20 Page 16 of 36




 1   IV.    Class Counsel’s Litigation-Adjacent Efforts On Behalf Of The Class.

 2          As a necessary extension of the traditional litigation work necessitated by these cases,

 3   Class Counsel has for years undertaken all manner of litigation-adjacent work for the benefit of

 4   the Class. These efforts are organized into three categories and summarized below.

 5          First, Class Counsel went to great lengths to protect this litigation from collateral

 6   administrative attacks. Just two weeks after the Ninth Circuit’s mandate issued in Kater, Big Fish

 7   dispatched its Covington & Burling lawyers—i.e., the same lawyers defending Kater—to the

 8   WSGC session in Tacoma to present a “Petition for a Declaratory Order” asking the Commission

 9   to declare that Big Fish’s games “do[] not constitute gambling within the meaning of the

10   Washington Gambling Act, RCW 9.46.0237.” Dkt. 79-5 at 1. At each of the three public

11   hearings that followed—in July 2018 (in Tacoma), August 2018 (in Pasco), and October 2018 (in

12   Olympia)—Class Counsel appeared before the Commission, and Class Counsel presented live

13   argument at both the Tacoma and Pasco hearings. See Logan Decl. ¶ 10. Class Counsel

14   supplemented these appearances with a formal letter to the Commission (ahead of the Tacoma

15   hearing) and, on the Commission’s request, with an eighteen-page comment for the

16   Commission’s consideration (between the Tacoma and Pasco hearings). Id. The WSGC

17   ultimately declined to enter a Declaratory Order. See Dkt. 74-1. And even after the initial

18   declaratory order proceedings, Class Counsel continued to represent the interests of the Class in

19   additional flare-ups before the WSGC, including in similar declaratory order proceedings

20   initiated by The Stars Group. See Logan Decl. ¶ 11.

21          Second, Class Counsel has been the frontline opposition to Defendants’ attempt to change

22   Washington’s gambling laws. Starting in early 2019, the International Social Gaming

23   Association (“ISGA”) provided legislators draft legislation that would amend Washington’s

24   gambling statutes with the effect (and specific intent) of gutting these lawsuits. See id. ¶ 12. Over

25   time, these efforts gained steam, with Senators Mark Mullet and John Braun, as well as

26   Representatives Zack Hudgins, Brandon Vick, Bill Jenkin and Brian Blake, collectively

27   sponsoring four (4) bills threatening to kill these cases by “clarifying” that players who lose

      Motion for Final Approval                                                      E DELSON PC
                                                                    350 N LaSalle Street, 14th Floor, Chicago, IL 60654
      CASE NOS. 15-CV-612 & 19-CV-199 - 9                                Tel: 312 589 6370 • Fax: 312 589 6378
             Case 2:15-cv-00612-RSL Document 262 Filed 12/14/20 Page 17 of 36




 1   money playing social casinos cannot recover under the RMLGA. H.B. 2720, 66th Leg., Reg.

 2   Sess. (Wash. 2020); S.B. 6568, 66th Leg., Reg. Sess. (Wash. 2020); H.B. 2041, 66th Leg., Reg

 3   Sess. (Wash. 2019); S.B. 5886, 66th Leg., Reg. Sess. (Wash. 2019). Local and national media

 4   covered these efforts and left no doubt as to what the ISGA hoped to accomplish. See, e.g.,

 5   Phillip Conneller, Washington State Social Gaming Legislation Could Rescue Big Fish Casino

 6   From Legal Trouble, CASINO.ORG (Jan. 29, 2020), available at https://bit.ly/39dKtWM.

 7          In response, Class Counsel engaged the lobbying firm Peggen & Mara Political

 8   Consulting LLP—experts in Washington tribal and gambling laws—to help Class Counsel (i)

 9   stay on top of all administrative and legislative developments in the Washington gaming

10   industry; (ii) understand the intricacies of Washington’s specific legislative process, including

11   the nuances of—and procedures for—bill drafting; (iii) understand who the relevant lawmakers

12   and stakeholders in Washington’s gaming industry were, what those lawmakers and stakeholders

13   cared about, and how Class Counsel could educate those lawmakers and stakeholders about

14   social casinos; and (iv) work with legislative groups, task forces, and other interested parties in

15   in Washington’s gaming industry, including the Washington Indian Gaming Association

16   (“WIGA”). See Logan Decl. ¶ 13.

17          Class Counsel then used this information and expertise to amplify the Class’s interests

18   and concerns. Class Counsel drafted memos and prepared handouts for a variety of stakeholders,

19   including State Senators and Representatives, the WIGA, the Washington Trial Attorneys’

20   Association, the Public Interest Research Group, and other organizations dedicated to remedying

21   problem gambling. Id. ¶ 14.

22          Class Counsel also personally met with lawmakers in the Washington Senate and House,

23   met with officials in the Executive branch, and provided in-person testimony to the Washington

24   Legislature. Id. ¶ 15. For example, in January 2019—after Class Counsel got wind that

25   Defendants and the ISGA were planning to gut Washington’s gambling statutes (in what would

26   become the failed H.B. 2041 and S.B. 5886)—Class Counsel met in-person with Representative

27   Shelley Kloba, then-Representative (and now Senator) Derek Stanford, Lieutenant Governor

      Motion for Final Approval                                                      E DELSON PC
                                                                    350 N LaSalle Street, 14th Floor, Chicago, IL 60654
      CASE NOS. 15-CV-612 & 19-CV-199 - 10                               Tel: 312 589 6370 • Fax: 312 589 6378
             Case 2:15-cv-00612-RSL Document 262 Filed 12/14/20 Page 18 of 36




 1   Cyrus Habib, and several other government officials. Id. ¶ 16. On January 28, 2020, Class

 2   Counsel met with Senator Stanford at the State Capitol—following Class Counsel’s written and

 3   in-person testimony before the House Civil Rights & Judiciary Committee in (successful)

 4   opposition to H.B. 2720. Id. ¶ 17.

 5          Class Counsel’s efforts went beyond in-person testimony and meetings with legislative

 6   and executive officials. On March 21, 2019, Class Counsel sent formal correspondence to

 7   Senator Mark Mullet ahead of a planned work session before the Senate and Financial

 8   Institutions, Economic and Trade Committee about the Kater matter—in which Defendants

 9   Aristocrat and Big Fish Games had been invited, but Class Counsel had not. Id. ¶ 18. In August

10   2019, Class Counsel traveled to Anacortes—on Swinomish Tribe land—to speak at a monthly

11   WIGA meeting, in opposition to the ISGA-backed bills. Id. ¶ 19. And in early 2020, Class

12   Counsel coordinated the submission of more than 200 letters to Washington State

13   Representatives from Big Fish Casino players across the country and spoke with local press

14   about the ISGA’s renewed efforts to gut these lawsuits. See id. ¶ 20; see also Melissa Santos,

15   ‘Free’ casino apps prey on addiction, users say, and WA lawmakers are considering a

16   crackdown, CROSSCUT (Feb. 7, 2020), available at https://bit.ly/3hfFxDl. These efforts held the

17   line. Each bill introduced over the past two years has stalled.

18          Third, beyond Class Counsel’s work on legislative and administrative fronts, Class

19   Counsel also helped its clients sound the alarm on social casinos to the public at large by helping

20   clients share their stories with local and national media, including in the following pieces:

21              •   Harpooned by Facebook, REVEAL-CENTER FOR INVESTIGATIVE REPORTING (Aug.
                    3, 2019), available at https://bit.ly/39NIdri (featuring radio interview with Class
22                  Representative Suzie Kelly)
23              •   How social casinos leverage Facebook user data to target vulnerable gamblers,
                    PBS NEWSHOUR (Aug. 13, 2019), available at https://to.pbs.org/3lPRd1m
24                  (featuring television interview with Class Representative Suzie Kelly)
25              •   Melissa Santos, ‘Free’ casino apps prey on addiction, users say, and WA
                    lawmakers are considering a crackdown, CROSSCUT (Feb. 7, 2020), available at
26                  https://bit.ly/3hfFxDl (featuring Class Representative Suzie Kelly, Class Member
                    Jill Interrante, and Class Counsel Alexander Tievsky)
27

      Motion for Final Approval                                                         E DELSON PC
                                                                       350 N LaSalle Street, 14th Floor, Chicago, IL 60654
      CASE NOS. 15-CV-612 & 19-CV-199 - 11                                  Tel: 312 589 6370 • Fax: 312 589 6378
                Case 2:15-cv-00612-RSL Document 262 Filed 12/14/20 Page 19 of 36



                    •   Addicted to losing: How casino-like apps have drained people of millions, NBC
 1                      NEWS (Sept. 14, 2020), available at https://nbcnews.to/39Lo1X1 (featuring
                        interviews with Class Members).
 2

 3   V.        The Settlement Now Before The Court.

 4             Following all of these efforts, and with the assistance of the Judge Phillips, Class Counsel

 5   reached a Settlement with Defendants that provides a non-reversionary cash recovery of $155

 6   million from which every class member who has ever lost money playing Defendants’ social

 7   casino games is entitled to recover a substantial portion of their losses back. See Dkt. 218-1 §

 8   1.32 (the “Agreement”). Class members with higher levels of losses are entitled to recover

 9   increasingly higher percentages of their losses, and the upper echelons of “VIP” players stand to

10   recover more than half of their losses. See id. §§ 1.36, 2.1(c). The Settlement also requires

11   Defendants to implement meaningful prospective relief, including by providing addiction-related

12   resources within their social casino games and by creating and honoring a self-exclusion policy

13   akin to what one might expect to soon see at the Emerald Queen or the Muckleshoot casinos. See

14   id. § 2.2.

15                          THE TERMS OF THE SETTLEMENT AGREEMENT

16             For the Court’s convenience, the key terms of the Agreement are briefly summarized as

17   follows:

18             A.       Settlement Class Definition: The Settlement Class is defined as follows: “all

19   persons in the United States who played Big Fish Casino, Jackpot Magic Slots, or Epic Diamond

20   Slots on or before Preliminary Approval of the Settlement.”3 See Agreement § 1.33.

21             B.       Monetary Benefits: Defendants agreed to establish a $155,000,000.00 Settlement

22   Fund from which each Settlement Class Member who files a valid claim will be entitled to

23   recover a cash payment, after deducting administrative expenses, any fee award to Class

24

25   3
               Excluded from the Settlement Class are (1) any Judge or Magistrate presiding over this action and members
     of their families, (2) the Defendants, Defendants’ subsidiaries, parent companies, successors, predecessors, and any
26   entity in which the Defendants or their parents have a controlling interest and their current or former officers,
     directors, and employees, (3) persons who properly execute and file a timely request for exclusion from the class,
27   and (4) the legal representatives, successors or assigns of any such excluded persons. See Agreement § 1.33.

         Motion for Final Approval                                                            E DELSON PC
                                                                             350 N LaSalle Street, 14th Floor, Chicago, IL 60654
         CASE NOS. 15-CV-612 & 19-CV-199 - 12                                     Tel: 312 589 6370 • Fax: 312 589 6378
             Case 2:15-cv-00612-RSL Document 262 Filed 12/14/20 Page 20 of 36




 1   Counsel, and any incentive payments to the Class Representatives. See id. §§ 1.32, 1.35. No

 2   portion of the Settlement Fund will revert to Defendants. Id. § 2.1(j). Any Settlement Class

 3   Member checks not cashed within 90 days of issuance will be either be placed in a second

 4   distribution fund or donated to a Court-approved cy pres recipient. Id. § 2.1(i). As described in

 5   detail in the Plan of Allocation, the amount of each Settlement Class Member’s payment will

 6   vary based on the Settlement Class Member’s total losses (those with higher loss amounts are

 7   eligible to recover a greater percentage of their losses), whether the Settlement Class Member is

 8   potentially subject to Big Fish’s Dispute Resolution Provision, and overall Settlement Class

 9   Member participation levels. See id. §§ 1.36, 2.1(c); Exhibit E. Based on its experience, Angeion

10   Group (the “Settlement Administrator”) anticipates that participating Settlement Class Members

11   in the highest category of Lifetime Spending Amounts will recover the majority of their losses,

12   and that participating class members in the smallest category of Lifetime Spending Amounts will

13   recover more than 10% of their losses. See Dkt. 219, ¶ 53. Settlement Class Members will be

14   able to quickly and easily estimate the amount of their potential payment on the Settlement

15   Website. See Agreement § 4.2(c). Based on preliminary claims data, Class Counsel expect

16   recoveries to fall within the range originally projected by the Claims Administrator.

17          C.      Prospective Relief: Defendants have agreed to establish a voluntary self-

18   exclusion policy that will allow players to exclude themselves from further gameplay. See

19   Agreement § 2.2. Defendants must also make a link to that policy prominently available within

20   the games, and their customer service representatives will provide the link to players who contact

21   them and reference or exhibit video game behavior disorders. See id. Defendants have also

22   agreed to other prospective relief measures, including changes to game mechanics such that

23   when players run out of virtual chips, they won’t need to purchase additional chips or wait to

24   receive free additional chips to keep playing Defendants’ games. See id.

25          D.      Release: In exchange for the monetary relief described above, Defendants and

26   other entities, including the Platform Providers Facebook, Apple, Google, and Amazon will be

27   released from all claims raised in these cases relating to the operation of their casino style games

      Motion for Final Approval                                                     E DELSON PC
                                                                   350 N LaSalle Street, 14th Floor, Chicago, IL 60654
      CASE NOS. 15-CV-612 & 19-CV-199 - 13                              Tel: 312 589 6370 • Fax: 312 589 6378
             Case 2:15-cv-00612-RSL Document 262 Filed 12/14/20 Page 21 of 36




 1   and the sale of virtual chips in those games, including claims that the games were illegal

 2   gambling or the chips were “things of value.” The full release is contained at id. § 1.27.

 3          E.      Attorneys’ Fees and Expenses Requests & Incentive Award Requests:

 4   Contemporaneously with the filing of this motion, Class Counsel are filing a motion for

 5   attorneys’ fees, expenses, and incentive awards.

 6                                              ARGUMENT

 7   I.     The Court Need Not Revisit Class Certification.

 8          A threshold inquiry at final approval is whether the Class satisfies the requirements of

 9   Federal Rule of Civil Procedure 23(a) and (b). See Hanlon v. Chrysler Corp., 150 F.3d 1011,

10   1019-1022 (9th Cir. 1998). Because no relevant facts have changed since the Court certified the

11   Settlement Class, Dkt. 221, the Court need not revisit class certification here. See, e.g., Aikens v.

12   Panatte, LLC, No. 2:17-cv-01519, Dkt. 54 (W.D. Wash. Feb 5, 2019) (Lasnik, J.).

13   II.    Notice Was Successful And Satisfied Due Process.

14          Prior to granting final approval to this Settlement, the Court must consider whether the

15   Class members received “the best notice that is practicable under the circumstances, including

16   individual notice to all members who can be identified through reasonable effort.” Fed. R. Civ.

17   P. 23(c)(2)(B); accord Eisen v. Carlisle & Jacquelin, 417 U.S. 156, 173 (1974). “The rule does

18   not insist on actual notice to all class members in all cases.” Mullins v Direct Digital LLC, 795

19   F.3d 654, 665 (7th Cir. 2015); see also Juris v. Inamed Corp., 685 F.3d 1294, 1321 (11th Cir.

20   2012) (noting that “even in Rule 23(b)(3) class actions, due process does not require that class

21   members actually receive notice” and collecting cases). Although what constitutes the “best

22   notice practicable” is case-specific, the Federal Judicial Center has noted that a notice campaign

23   that reaches 70% of a class is often reasonable. Federal Judicial Center, Judges’ Class Action

24   Notice & Claims Process Checklist & Plain Language Guide 3 (2010), available at

25   https://www.fjc.gov/sites/default/files/2012/NotCheck.pdf.

26          The Court already provisionally approved the Notice Plan proposed by the Class

27   Representatives and Class Counsel. Dkt. 221 at 5-6. That plan utilized both direct and

      Motion for Final Approval                                                      E DELSON PC
                                                                    350 N LaSalle Street, 14th Floor, Chicago, IL 60654
      CASE NOS. 15-CV-612 & 19-CV-199 - 14                               Tel: 312 589 6370 • Fax: 312 589 6378
             Case 2:15-cv-00612-RSL Document 262 Filed 12/14/20 Page 22 of 36




 1   publication notice to the Settlement Class. Id. To provide direct notice to all who were eligible to

 2   submit a claim for payment from the Settlement, Class Counsel worked with Counsel for

 3   Defendants and also subpoenaed a variety of third parties to obtain contact information for

 4   everyone with a Lifetime Spending Amount of greater than zero (i.e., those who are entitled to

 5   make a claim against the Settlement Fund). See generally Declaration of Steven Weisbrot

 6   (“Weisbrot Decl.”) As the Court is well aware, this was not an easy process. Class Counsel

 7   engaged in extensive negotiations with the Platform Providers. Apple, Google, and Facebook

 8   ultimately provided Class Counsel with sufficient data to effectuate the Notice Plan. Class

 9   Counsel was forced to move to compel the necessary data from Amazon. Dkt. 224. Ultimately,

10   after two orders from this Court (see Dkts. 250, 256)—and even then further negotiations—

11   Amazon provided the necessary information. See Weisbrot Decl. ¶¶ 22-26.

12          Once that data was collected, it was transmitted to Angeion Group, the Settlement

13   Administrator, to compile a complete Class List. The Defendants and Platform Providers

14   ultimately provided Angeion with contact information for approximately 2.8 million accounts.

15   Once duplicate emails were removed, Angeion created a notice list of 2,228,215 emails. See id.

16   ¶ 13. Angeion sent out two rounds of email notice. In the first round (which did not include

17   Settlement Class Members whose information was provided by Amazon, given the timing of

18   Amazon’s data production), 1,074,024 emails were successfully delivered. See id. ¶ 14. A large

19   portion of the emails sent in this round were prevented by Google from being successfully

20   delivered (a so-called “soft bounce”). See id. ¶ 15. Angeion adjusted its strategy for email

21   delivery on the second round of email notice, and those changes worked: during the follow-up

22   reminder notice campaign, Angeion sent emails to 2,150,037 email addresses (those associated

23   with an account that had not yet submitted a claim), and 2,059,603 (or 95.8%) were successfully

24   delivered. See id. ¶ 27.

25          Additionally, using the information provided by Defendants and the Platforms, Angeion

26   performed a “reverse look-up” to find mailing information for every account with at least $100

27   in Lifetime Spending Amount. See id. ¶ 12. That analysis yielded 122,521 postal addresses. Id.

      Motion for Final Approval                                                     E DELSON PC
                                                                   350 N LaSalle Street, 14th Floor, Chicago, IL 60654
      CASE NOS. 15-CV-612 & 19-CV-199 - 15                              Tel: 312 589 6370 • Fax: 312 589 6378
             Case 2:15-cv-00612-RSL Document 262 Filed 12/14/20 Page 23 of 36




 1   That data was combined with address information provided by the Platforms. See id. ¶ 13.

 2   Angeion sent postcard notice to each of these individuals via First Class U.S. Mail. All told,

 3   Angeion sent postcard notice to 230,234 addresses. See id. ¶ 17.

 4          As of December 9, 2020, 2,213 Postcard Notices were returned by the USPS with a

 5   forwarding address. Id. ¶ 20. Angeion updated its database with the new addresses and Postcard

 6   Notices were forwarded to the new addresses. Id. Also as of December 9, 2020, 21,079 Postcard

 7   Notices were returned as undeliverable by the USPS without a forwarding address. Id. ¶ 21.

 8   Angeion conducted address verification searches (“skip traces”) in an attempt to locate updated

 9   addresses. Id. Angeion identified 15,392 updated addresses via skip tracing and updated its

10   database with the new addresses to be remailed. Id.

11          Direct notice was to be supplemented by online publication notice in the form of digital

12   advertisements targeted to be seen by individuals most likely to be part of the Settlement Class.

13   As an Angeion employee averred at preliminary approval, digital advertisements were placed

14   using leading technology intended to target members of the Settlement Class. See Dkt. 219 ¶ 32.

15   This program was designed to reach an overinclusive population, and was projected to have

16   around an 80% reach of the entire class. See Weisbrot Decl. ¶¶ 34, 36. That aspect of the Notice

17   Plan has been successfully implemented. The publication notice was published in a full-page ad

18   in PC Gamer magazine, which has an estimated circulation of 50,800. See id. ¶ 42. Given the

19   extent to which social casino players are active on Facebook, Angeion also purchased sponsored

20   ads on Facebook. See id. ¶ 38. The Facebook ads have generated 43,071,747 impressions. See id.

21   In addition, traditional internet banner ads were purchased. See id. ¶ 40. To date, those ads have

22   generated 36,428,084 impressions. Id. The banner ads began running on November 9, 2020 and

23   will run for 60 consecutive days. Id.

24          Finally, all forms of notice accurately described the Settlement and directed the recipient

25   to the Settlement Website, where Class Members can review the Plan of Allocation, use a slider

26   tool to estimate in real time how much of their losses they are projected to recover through the

27   Settlement, and file a claim. See Agreement § 4.2(c); Dkt. 217 at 9.

      Motion for Final Approval                                                     E DELSON PC
                                                                   350 N LaSalle Street, 14th Floor, Chicago, IL 60654
      CASE NOS. 15-CV-612 & 19-CV-199 - 16                              Tel: 312 589 6370 • Fax: 312 589 6378
             Case 2:15-cv-00612-RSL Document 262 Filed 12/14/20 Page 24 of 36




 1          These early numbers confirm what the Court already provisionally found: the Notice Plan

 2   here constituted the “best practicable notice” under the circumstances, and was reasonably

 3   calculated to apprise interested Settlement Class Members of their rights under the Settlement.

 4   Apart from one hiccup with soft-bounces on the first-round email notice (which was promptly

 5   rectified), there have been no issues noticing the Settlement Class, and initial figures confirm the

 6   estimates provided to the Court at preliminary approval. The Court should therefore find that the

 7   Notice Plan ultimately complied with Due Process.

 8   III.   The Court Should Finally Approve The Settlement.

 9          To approve the settlement of a class action as fair, reasonable, and adequate, Rule 23(e)

10   requires Court to consider “whether (A) the class representatives and class counsel have

11   adequately represented the class; (B) the proposal was negotiated at arm’s length; (C) the relief

12   provided for the class is adequate, taking into account: (i) the costs, risks, and delay of trial and

13   appeal; (ii) the effectiveness of any proposed method of distributing relief to the class, including

14   the method of processing class-member claims; (iii) the terms of any proposed award of

15   attorney’s fees, including timing of payment; and (iv) any agreement required to be identified

16   under Rule 23(e)(3); and (D) the proposal treats class members equitably relative to each other.”

17   These factors largely encompass those identified by the Ninth Circuit for evaluating a class

18   settlement. See In re Bluetooth Headset Prod. Liab. Litig., 654 F.3d 935, 946 (9th Cir. 2011)

19   (quoting Churchill Vill., L.L.C. v. Gen. Elec., 361 F.3d 566, 575 (9th Cir. 2004)).

20          The Committee Notes to the recent revision of Rule 23 make clear that the newly

21   enumerated factors were not intended to replace approval factors already used in courts around

22   the country, but “rather to focus the court and the lawyers on the core concerns of procedure and

23   substance that should guide the decision whether to approve the proposal.” Thus, courts examine

24   the new Rule 23 factors alongside the traditional Churchill factors relevant to the particular case,

25

26

27

      Motion for Final Approval                                                       E DELSON PC
                                                                     350 N LaSalle Street, 14th Floor, Chicago, IL 60654
      CASE NOS. 15-CV-612 & 19-CV-199 - 17                                Tel: 312 589 6370 • Fax: 312 589 6378
                Case 2:15-cv-00612-RSL Document 262 Filed 12/14/20 Page 25 of 36




 1   mindful that there is considerable overlap between the two. See, e.g., Walters v. Target Corp.,

 2   No. 3:16-cv-1678-L-MDD, 2020 WL 6277436, at *5 (S.D. Cal. Oct. 26, 2020).4

 3             A.      Class Counsel and the Class Representatives have adequately represented
                       the Class and support the Settlement.
 4

 5             Class Counsel’s representation of the Class’ interests here was not just adequate; it was

 6   extraordinary. Class Counsel filed this case, in 2015, asserting its own novel interpretation of

 7   Washington gambling law as applied to the brand-new social casino industry. After the district

 8   court dismissed the case with prejudice (echoing a chorus of other federal district courts who at

 9   first could not see how social casinos could constitute gambling), Class Counsel nevertheless

10   appealed and obtained a landmark decision from the Ninth Circuit. Upon remand, Class Counsel

11   had to defend Washington’s gambling laws from repeated attacks both in the WSGC and in the

12   Washington State Legislature. Class Counsel also employed novel and “enterprising” tactics to

13   fend off Defendants’ repeated attempts to force Plaintiffs and the Class to arbitration, leading to

14   a dizzying array of motions seeking injunctions and protective orders. See Mar. 4, 2020 Hr’g Tr.

15   at 5:9. All the while, Class Counsel dispensed with motion after motion from Defendants’ fleet

16   of large law firms. Time and time again, Class Counsel held the line and marched the case closer

17   to class certification and trial, ultimately leading to the Settlement now before the Court. All of

18   these efforts demonstrate that Class Counsel provided more than adequate service to the Class in

19   this case.

20             Class Representatives Kater, Kelly, and Thimmegowda likewise adequately represented

21   the Class. Each remained in regular communication with Class Counsel, timely responded to

22   requests for information, closely reviewed papers, answered written discovery, provided

23   documents to aid in Class Counsel’s prosecution of the case, closely reviewed the terms of the

24   Settlement, discussed the Settlement with Class Counsel, and signed the Settlement because they

25   believe it is fair and in the best interests of the Class. See Declaration of Cheryl Kater (“Kater

26
     4
              There is no governmental participant here, so that factor is neutral. Further, to date, there are no agreements
27   that must be identified under Rule 23(e)(3), nor do counsel anticipate reaching any such agreements.

         Motion for Final Approval                                                              E DELSON PC
                                                                               350 N LaSalle Street, 14th Floor, Chicago, IL 60654
         CASE NOS. 15-CV-612 & 19-CV-199 - 18                                       Tel: 312 589 6370 • Fax: 312 589 6378
             Case 2:15-cv-00612-RSL Document 262 Filed 12/14/20 Page 26 of 36




 1   Decl.”) ¶ 5; Declaration of Suzie Kelly (“Kelly Decl.”) ¶ 5; Declaration of Manasa

 2   Thimmegowda (“Thimmegowda Decl.”) ¶ 5. Those services were far more than adequate.

 3          The Court may also consider Class Counsel’s support of the Settlement, which can be

 4   considered and also favors approval. In re Bluetooth, 654 F.3d at 946. It is well-established that

 5   “[t]he recommendations of plaintiffs’ counsel should be given a presumption of reasonableness.”

 6   In re Omnivision Techs., Inc., 559 F. Supp. 2d 1036, 1043 (N.D. Cal. 2008) (quotations omitted).

 7   Class Counsel here are the only lawyers with experience prosecuting these types of claims, and it

 8   is their considered judgment that this Settlement represents an outstanding result for the

 9   Settlement Class.

10          B.      The Settlement was negotiated at arm’s length.

11          To say the Settlement here was negotiated at arm’s length and was the product of non-

12   collusive negotiations—as the Court has already preliminarily found—would be quite the

13   understatement. See Dkt. 221 at 4. The Settlement was reached only after an intense, 12-hour

14   mediation, followed by months of further negotiations about the mechanics, supports a finding

15   that there was not a hint of collusion here. See Rodriguez v. W. Publ’g Corp., 563 F.3d 948, 965

16   (9th Cir. 2009) (“We put a good deal of stock in the product of an arms-length, non-collusive,

17   negotiated resolution.”); Helde v. Knight Transp., Inc., No. 2:12-cv-00904 RSL, Dkt. 191 at 2

18   (W.D. Wash. May 24, 2017) (granting preliminary approval where “Settlement Agreement

19   resulted from extensive arm’s-length negotiations, with participation of an experienced

20   mediator”); Gragg v. Orange CAB Co., Inc., No. 12-cv-0576 RSL, 2017 WL 785170, at *1

21   (W.D. Wash. Mar. 1, 2017) (same). The Parties reached this Settlement only after years of

22   intense litigation marked by round after round of contested issues, with Class Counsel and

23   defense counsel agreeing on almost nothing of substance over life of the case.

24          Moreover, this Settlement contains none of the red flags the Ninth Circuit has identified

25   as indicative of possible collusion: (1) “when counsel receive a disproportionate distribution of

26   the settlement, or when the class receives no monetary distribution but class counsel are amply

27   rewarded,” (2) “when the parties negotiate a ‘clear sailing’ arrangement,” and (3) “when the

      Motion for Final Approval                                                     E DELSON PC
                                                                   350 N LaSalle Street, 14th Floor, Chicago, IL 60654
      CASE NOS. 15-CV-612 & 19-CV-199 - 19                              Tel: 312 589 6370 • Fax: 312 589 6378
             Case 2:15-cv-00612-RSL Document 262 Filed 12/14/20 Page 27 of 36




 1   parties arrange for fees not awarded to revert to defendants rather than be added to the class

 2   fund.” In re Bluetooth 654 F.3d at 947 (quotations omitted). Class Counsel’s fee will be

 3   determined separately, but as explained in Class Counsel’s fee petition, they seek a percentage

 4   recovery that is consistent with Washington law and Ninth Circuit precedent, reflects their work

 5   here, and is proportionate. Moreover, the Settlement does not contain a “clear sailing”

 6   agreement; Defendants are free to object to Class Counsel’s fee petition if they so desire.

 7   Agreement § 8.1. And there is no reverter here. All Settlement funds will go to Class Members,

 8   less Class Counsel’s fees and any administrative costs. Id. § 1.35. This consideration clearly

 9   supports final approval.

10          C.       The amount offered in Settlement is adequate, taking into account the
                     strength of Plaintiffs’ case, and the risks inherent in further litigation.
11

12          Even before the revised Rule 23 highlighted that the Court should consider the amount

13   offered in settlement, courts recognized that the size of any settlement, compared to the

14   likelihood of full recovery, “is generally considered the most important” factor in evaluating a

15   settlement. See Bayat v. Bank of the West, No. C-13-2376 EMC, 2015 WL 1744342, at *4 (N.D.

16   Cal. Apr. 15, 2015). Here, an evaluation of the risks present in this litigation, combined with an

17   assessment of the scope of relief, shows that the Settlement easily qualifies as fair, reasonable,

18   and adequate.

19                   i.      The Settlement Class would have faced significant delay before it
                             could have recovered anything on the merits.
20

21          Class Counsel has always been confident about prevailing on the merits of these cases.

22   The key legal questions, particularly under the RMLGA, are straightforward, and have, in Class

23   Counsel’s view, been conclusively answered by the Ninth Circuit’s decision in the appeal in the

24   Kater matter. Nevertheless, the case presented some legal risks. For instance, several of the

25   defendants in this and related cases have raised the contention that the regular provision of free

26   chips within their gambling games meant that the chips themselves were not “things of value.”

27   See, e.g., Benson v. DoubleDown Interactive, LLC, No. 18-cv-525, Dkt. 103 (W.D. Wash. June

      Motion for Final Approval                                                      E DELSON PC
                                                                    350 N LaSalle Street, 14th Floor, Chicago, IL 60654
      CASE NOS. 15-CV-612 & 19-CV-199 - 20                               Tel: 312 589 6370 • Fax: 312 589 6378
             Case 2:15-cv-00612-RSL Document 262 Filed 12/14/20 Page 28 of 36




 1   17, 2020) (seeking to certify issue to the Washington Supreme Court). Plaintiffs, of course,

 2   disagree, and this Court dismissed that contention at every turn, relying on the Ninth Circuit’s

 3   decision in Kater. But it is also true that the opinion in Kater specifically notes that the court did

 4   not consider Defendants’ specific arguments about the regular provision of free chips. See 886

 5   F.3d at 787.

 6          But as Plaintiffs explained at preliminary approval, the principal risk here was legislative,

 7   i.e., the chance that Defendants’ efforts at changing the law, either through the Washington

 8   Legislature or the WSGC, would succeed before this matter reached judgment, and leave

 9   Settlement Class Members with nothing. Plaintiffs’ counsel have thus far fended off the ISGA’s

10   phalanx of well-heeled lobbyists, but Defendants and their ISGA comrades are formidable

11   opponents. If these cases do not settle now, each legislative cycle the class will be at risk of

12   having their claims eviscerated in the name of “remov[ing] . . . economic uncertainty” by

13   “clarifying” that proposed class members cannot recover under the RMLGA. H.B. 2720, 66th

14   Leg., Reg. Sess. (Wash. 2020).

15          This legislative risk is particularly acute here because it is practically inevitable that this

16   case would take years to reach judgment. Pending at the time the Parties settled was, of course, a

17   renewed motion to compel arbitration, the denial of which would lie an immediate appeal as of

18   right. See 9 U.S.C. § 16. Such an appeal would itself take at least a year. The Parties have thus

19   far fought tooth and nail over every aspect of discovery, and there is every reason to believe that

20   would have continued had the case not settled. Such discovery fights would inevitably prolong

21   the discovery period here, after which the Parties would heavily contest class certification and,

22   perhaps, summary judgment, and then trial. The history of the case so far also suggests that any

23   trial verdict was bound to be appealed, further lengthening the proceedings.

24          Courts have regularly recognized that the prospect of significant delay while a case works

25   its way to judgment is reason to favor immediate settlement. After all, one dollar today is worth

26   significantly more than one dollar three years from now. Rodriguez, 563 F.3d at 966 (“Inevitable

27   appeals would likely prolong the litigation, and any recovery by class members, for years. This

      Motion for Final Approval                                                       E DELSON PC
                                                                     350 N LaSalle Street, 14th Floor, Chicago, IL 60654
      CASE NOS. 15-CV-612 & 19-CV-199 - 21                                Tel: 312 589 6370 • Fax: 312 589 6378
             Case 2:15-cv-00612-RSL Document 262 Filed 12/14/20 Page 29 of 36




 1   factor, too, favors the settlement.”); Ikuseghan v. Multicare Health Sys., No. 3:14-cv-05539

 2   BHS, 2016 WL 3976569, at *4 (W.D. Wash. July 25, 2016) (“[T]he outcome of trial and any

 3   appeals are inherently uncertain and involve significant delay. The Settlement avoids these

 4   challenges.”). But delay is especially problematic here. The longer the case survives, the more

 5   opportunities Defendants and their allies would have to effect retroactive change to the law.

 6                  ii.      Given the risks involved with further litigation, the amount offered in
                             Settlement is outstanding.
 7

 8          The cornerstone of this Settlement is a $155 million non-reversionary common fund,

 9   which will be used to help Settlement Class Members recoup their losses. That is an

10   “astounding” recovery. Rubenstein Decl. ¶ 2. It is a significant enough sum that Class Members

11   with the largest Lifetime Spending Amounts stand to recover more than 50% of their losses, and

12   that no participating class member is likely to recover less than 10% of their losses. Dkt. 219

13   ¶ 53. By way of example, Class Representatives Thimmegowda, Kater, and Kelly, who have

14   previously estimated their losses at approximately $4,000, $40,000, and $400,000, are according

15   to those estimates projected to recover $500-$1,000 (Thimmegowda), $10,000-$20,000 (Kater),

16   and $200,000-$300,000 (Kelly). Id. ¶ 52.

17          It is difficult to compare this recovery to the recovery provided for under other

18   comparable settlements, given that this case has no true peers to be reasonably measured against.

19   On the facts, the closest comparator is almost certainly In re Apple In-App Purchase Litigation,

20   in which the class alleged that certain apps offered within Apple’s App Store were “highly

21   addictive, designed deliberately so, and tend to compel children playing them to purchase large

22   quantities” of in-game currency, “amounting to as much as $100 per purchase or more.” 2013

23   WL 1856713, at *1 (emphasis added). But there, the settlement established no common fund at

24   all, the default recovery for participating class members was five dollars (yes, $5), and with

25   adequate proof some claiming class members could claim refunds for a single 45-day period of

26   purchases. Id. at *5. Similarly, in Kim v. Tinder, Inc., the class alleged unfair pricing with regard

27   to in-app purchases in a popular dating app. No. CV 18-3093-JFW(ASX), 2019 WL 2576367, at

      Motion for Final Approval                                                      E DELSON PC
                                                                    350 N LaSalle Street, 14th Floor, Chicago, IL 60654
      CASE NOS. 15-CV-612 & 19-CV-199 - 22                               Tel: 312 589 6370 • Fax: 312 589 6378
             Case 2:15-cv-00612-RSL Document 262 Filed 12/14/20 Page 30 of 36




 1   *2 (C.D. Cal. June 19, 2019). The settlement established no common fund at all, and

 2   participating class members received 50 free “Super Likes” (i.e., coupons) in addition to an

 3   option to select a $25 cash payment (as an alternative to other coupon offers). Id. Simply put,

 4   there is just no comparison between the settlements that have ever previously been reached in

 5   factually-similar cases and the Settlement currently before the Court.

 6           Perhaps the better measuring stick for this Settlement are class action settlements in the

 7   consumer privacy space, given that those settlements often resolve large (statutory) damages

 8   claims and are premised on novel interpretations of law as applied to allegations of internet-

 9   based misconduct. Consumer privacy settlements, too, are notorious for failing to provide

10   consumers with real-world relief for the damages they have suffered. For example, In re Google

11   Referrer Header Privacy Litigation, 869 F.3d at 740 approved the settlement where all of the

12   money was to go to cy pres, with no cash relief for the class at all. Gaos, 139 S. Ct. at 1045. And

13   even in consumer privacy settlements that do provide monetary relief and have been adjudged to

14   be fair and reasonable by district courts, the relief is often primarily in-kind. See, e.g., In re

15   Anthem, Inc. Data Breach Litig., 327 F.R.D. 299, 324 (N.D. Cal. 2018) (explaining that less than

16   10% of the “fund” was available for cash payments, with the rest being reserved to purchase

17   credit monitoring services); In re Yahoo! Inc. Customer Data Sec. Breach Litig., No. 16-MD-

18   02752-LHK, 2020 WL 4212811, at *22 (N.D. Cal. July 22, 2020) (cash relief made available

19   only to class members with existing credit monitoring, out-of-pocket losses, and who paid

20   Yahoo! for premium services).

21           And beyond the cash recovery, the Settlement provides for substantial non-monetary

22   benefits. The Settlement requires Big Fish to implement meaningful prospective relief, including

23   by providing addiction-related resources within its social casino games and by creating and

24   honoring a meaningful self-exclusion policy. See Agreement § 2.2. Given the fervor with which

25   Defendants have long insisted that their games are not gambling, these in-game changes are a

26   monumental achievement for the Settlement Class. They represent the first steps toward much-

27   needed self-regulation within the social casino industry and given Big Fish’s prominence in the

      Motion for Final Approval                                                        E DELSON PC
                                                                      350 N LaSalle Street, 14th Floor, Chicago, IL 60654
      CASE NOS. 15-CV-612 & 19-CV-199 - 23                                 Tel: 312 589 6370 • Fax: 312 589 6378
             Case 2:15-cv-00612-RSL Document 262 Filed 12/14/20 Page 31 of 36




 1   social casino industry, other industry players have and will continue to follow suit.

 2          These measures also highlight that resolving this case now is itself a benefit. Recall that

 3   Plaintiffs allege that many members of the Settlement Class are problem gamblers, whose

 4   addictions cause real-world problems like devastating credit card bills. Had the case not settled,

 5   Settlement Class Members would have continued to suffer these and other similar harms,

 6   perhaps with devastating and irreversible consequences in some cases. Bringing this litigation to

 7   a beneficial conclusion now will forestall these harms from occurring, a potentially incalculable

 8   benefit to some Settlement Class Members.

 9          In sum, the amount offered in the Settlement, when compared with the risks and expense

10   of further litigation, strongly supports final approval.

11          D.      The Settlement treats Settlement Class Members equitably.

12          The revised Rule 23 further asks courts to assess whether the proposed settlement “treats

13   class members equitably relative to each other.” Fed. R. Civ. P. 23(e)(2)(D). The Rule’s revised

14   text makes clear that equal treatment is not required, but fair treatment is instead the goal. The

15   Settlement here achieves that goal.

16          As the Court explained at preliminary approval, and as hashed out in detail in the Plan of

17   Allocation, a Settlement Class Member’s total recovery will depend on the extent of their losses

18   (i.e., those with greater losses will recover a higher proportion of their losses), whether the

19   Settlement Class Member opted out of Big Fish’s Dispute Resolution Provision after seeing the

20   pop-up displayed in late 2019 and early 2020, and on the number of claims. Dkt. 221 at 3-4. The

21   Plan of Allocation therefore distributes Settlement funds according to those who have suffered

22   the greatest harm, and those with the stronger legal claims.

23          Allocating settlement funds in this way achieves an equitable result. Settlement Class

24   Members with tens or hundreds of thousands of dollars in losses have frequently suffered serious

25   collateral harms, such as alienation from family or friends, or the accrual of huge debts, that were

26   not suffered by those who may have purchased $10 or $20 worth of chips. And even though all

27   Settlement Class Members have equally strong RMLGA claims, Settlement Class Members with

      Motion for Final Approval                                                      E DELSON PC
                                                                    350 N LaSalle Street, 14th Floor, Chicago, IL 60654
      CASE NOS. 15-CV-612 & 19-CV-199 - 24                               Tel: 312 589 6370 • Fax: 312 589 6378
             Case 2:15-cv-00612-RSL Document 262 Filed 12/14/20 Page 32 of 36




 1   huge losses who accessed Defendants’ VIP tiers and interacted with a VIP host may have a

 2   stronger CPA claim to release here. Likewise, those who did not opt out of Defendants’

 3   purportedly mandatory dispute resolution provision still have a strong RMLGA claim, and while

 4   Class Counsel do not believe the provision is or was binding, if those Class Members had been

 5   compelled to arbitration they could have seen their losses cut by, for instance, a provision in the

 6   Terms of Use which purports to bind users to a shorter limitations period than is codified in

 7   Washington law. As explained above, in Class Counsel’s view, the Class stands largely on equal

 8   footing. But a clear-eyed assessment of the risks that lay ahead demonstrates that certain claims

 9   are stronger than others, something appropriately reflected in the Plan of Allocation. See In re

10   Equity Funding Corp. of Am. Securities Litig., 603 F.2d 1353, 1365 (9th Cir. 1979) (concluding

11   that the district court’s approval of certain offsets “in [a] Plan of Allocation was a component of

12   its duty to insure the equitable distribution of the settlement proceeds”); 2 McLaughlin on Class

13   Actions § 6.23 (17th ed. 2020) (“Allocation formulas, including certain discounts for certain

14   types of claims within a class, may properly take into consideration the comparative strengths

15   and values of different categories of the settled and released claims.”).

16          Likewise, the provision of service awards for the Named Plaintiffs is consistent with the

17   equitable treatment of class members. Cheryl Kater and Manasa Thimmegowda each seek an

18   award of $10,000, as explained below. This modest award reflects their service to the Class.

19   Each put their name to a lawsuit that advanced a novel theory and that ultimately allowed injured

20   individuals to recoup thousands of dollars in losses. While that is typical of class plaintiffs, the

21   risk of reputational injury here is higher, given the subject matter of the lawsuit. Kater and

22   Thimmegowda also provided significant formal and informal discovery that allowed Class

23   Counsel to determine the best size and structure of any settlement. They also reviewed pleadings

24   and participated in the settlement process. Each estimates that they spent dozens of hours in

25   service to the Settlement Class. As explained in the separate motion for incentive awards, an

26   award of this size is in line with other awards given to class representatives, and fairly reflects

27   their service to the Settlement Class. Given that their efforts were key to ensuring that the

      Motion for Final Approval                                                       E DELSON PC
                                                                     350 N LaSalle Street, 14th Floor, Chicago, IL 60654
      CASE NOS. 15-CV-612 & 19-CV-199 - 25                                Tel: 312 589 6370 • Fax: 312 589 6378
             Case 2:15-cv-00612-RSL Document 262 Filed 12/14/20 Page 33 of 36




 1   Settlement Class recovered anything, the modest proposed incentive award for Kater and

 2   Thimmegowda is fully consistent with equity.

 3           Suzie Kelly seeks an award of $50,000. Despite its size, this award, too, is equitable, in

 4   light of Kelly’s extraordinary contributions to the Settlement Class. As explained elsewhere in

 5   this brief, and in other papers related to this Settlement, the field of battle in this litigation

 6   extended far beyond the courtroom. Significant effort was expended on both sides to lobby

 7   regulators and legislators. Suzie Kelly was instrumental in these efforts. Of the dozens of

 8   individuals Class Counsel spoke to who had incurred six-figure losses to the casino gambling

 9   apps at issue in this cluster of cases, most were unwilling to attach their name to their story, and

10   only Kelly was willing to serve as Class Representative. But these stories were among the most

11   powerful and were key to Class Counsel’s efforts to preserve the protections that Washington

12   law provides. More, Kelly agreed to an on-camera interview with PBS Newshour in which she

13   shared her story with the world, including details about her addiction, and the harms it had led

14   her to cause to those around her. That step has proven to be a great personal sacrifice for Kelly,

15   as her decision to share her story continues to be a source of personal hardship. It is Class

16   Counsel’s considered judgment, however, that Kelly’s decision to share her story was

17   instrumental in helping Class Counsel negotiate the instant Settlement. Thus, Kelly’s

18   extraordinary personal service to the Class deserves recognition. Given Kelly’s extraordinary

19   service to the Settlement Class, a $50,000 award to her also is fully consistent with equity.

20           In sum, the Settlement treats all Class Members equitably relative to each other,

21   supporting final approval.

22           E.      Class Counsel had completed sufficient discovery to reach an informed
                     judgment about the benefits of settling, and the quality of the Settlement.
23

24           Next, the Parties “had enough information to make an informed decision about the

25   strength of their cases and the wisdom of settlement.” Rinky Dink Inc. v. World Bus. Lenders,

26   LLC, No. C14-0268-JCC, 2016 WL 4052588, at *5 (W.D. Wash. Feb. 3, 2016). The Parties only

27   agreed to mediate after more than five years of contentious litigation, and consequently mediated

      Motion for Final Approval                                                         E DELSON PC
                                                                       350 N LaSalle Street, 14th Floor, Chicago, IL 60654
      CASE NOS. 15-CV-612 & 19-CV-199 - 26                                  Tel: 312 589 6370 • Fax: 312 589 6378
             Case 2:15-cv-00612-RSL Document 262 Filed 12/14/20 Page 34 of 36




 1   with a crystal-clear understanding of the strengths and weaknesses of the Parties’ claims and

 2   defenses. See Dkt. 218 ¶ 26. And while the Parties did not conduct a substantial volume of

 3   formal discovery prior to mediation, proposed Class Counsel independently undertook massive

 4   informal discovery efforts throughout these cases. See id. Those efforts involved frequent

 5   communications with members of the proposed class, the collection of large numbers of

 6   documents possessed by proposed class members (e.g., emails, text messages, and in-game chat

 7   exchanges with Defendants’ “VIP Hosts”), informal communications and/or attempts with

 8   Defendants’ former employees, and more. See id.

 9           Moreover, in the weeks before the mediation, Defendants provided Plaintiffs with several

10   sets of detailed transactional data for virtual chip purchases; the Parties exchanged reams of

11   briefing on the core facts, legal issues, litigation risks, and potential settlement structures; and the

12   Parties supplemented that briefing with extensive written and telephonic correspondence,

13   mediated and shuttled by the Phillips ADR team, clarifying each other’s positions in advance of

14   the mediation. See id. ¶ 13. The May 22, 2020 mediation session lasted more than twelve hours.

15   See id. ¶ 14. It was only at the end of that long day, and with the skilled assistance of Judge

16   Phillips and his Phillips ADR team, that the Parties were able to hash out a settlement. See id. By

17   then, the Parties were fully informed on all pertinent issues and capable of assessing the benefits

18   of the settlement now before the Court. See id. ¶ 15; Ikuseghan, 2016 WL 3976569, at *3

19   (approving settlement reached “between experienced attorneys who are familiar . . . with the

20   legal and factual issues of this case in particular”). This factor, too, thus supports final approval.

21           F.      The reaction of the Settlement Class has been favorable.

22           Finally, current claim data indicates that the Class has responded favorably to the

23   Settlement, warranting final approval. Thus far, the Settlement Administrator has received more

24   than 50,000 claims. Weisbrot Decl. ¶ 44. Astoundingly, for a settlement of this size, and given

25   the breadth of publication notice about the Settlement, only one person has opted out and nobody

26   has filed an objection. Id. ¶ 45. Such low opposition to the Settlement speaks volumes regarding

27   the fairness and adequacy of the Settlement. “When few class members object, a court may

      Motion for Final Approval                                                       E DELSON PC
                                                                     350 N LaSalle Street, 14th Floor, Chicago, IL 60654
      CASE NOS. 15-CV-612 & 19-CV-199 - 27                                Tel: 312 589 6370 • Fax: 312 589 6378
                Case 2:15-cv-00612-RSL Document 262 Filed 12/14/20 Page 35 of 36




 1   appropriately infer that a class action settlement is fair, adequate, and reasonable.” Schneider v.

 2   Wilcox Farms, Inc., No. 07-CV-01160-JLR, 2009 WL 10726662, at *3 (W.D. Wash. Jan. 12,

 3   2009). Courts in this district have found that class reaction supported final approval even with

 4   significantly higher exclusion and objection rates. See Pelletz v. Weyerhouser Corp., 255 F.R.D.

 5   537, 543-44 (W.D. Wash. 2009) (lauding “positive response” of Settlement Class of 110,000 to

 6   140,000 members where 19 excluded themselves from the settlement, and 3 objected); Clemans

 7   v. New Werner Co., No. 3:12-cv-5186, 2013 WL 12108739, at *5 (W.D. Wash. Nov. 22, 2013)

 8   (in settlement involving class of 300, one objection and four exclusions were filed, court found

 9   that “the overwhelming non-opposition to and participation in the Settlement [are] strong

10   indications of Class Members’ support for the Settlement as fair, adequate, and reasonable.”); see

11   also Rodriguez, 563 F.3d at 967 (concluding that the district court “had discretion to find a

12   favorable reaction” when 54 of 376,301 class members objected to settlement); Churchill Vill.,

13   361 F.3d at 577 (affirming approval of class action settlement where 45 of 90,000 class members

14   objected). Given the high participation rates here, and near total absence of any opposition to the

15   Settlement, the Court should find that the reaction of the Settlement Class also favors final

16   approval.5

17                                                   CONCLUSION

18             The Court should finally certify the Settlement Class and grant final approval to the

19   instant Settlement.

20                                                         Respectfully submitted,

21

22   Dated: December 14, 2020                              By: /s/ Alexander G. Tievsky

23                                                         Alexander G. Tievsky, WSBA #57125
                                                           atievsky@edelson.com
24
                                                           EDELSON PC
25                                                         350 N LaSalle Street, 14th Floor
                                                           Chicago, IL 60654
26
     5
             Consistent with the Court’s order at Dkt. 223, Class Counsel intend to file a supplemental brief with final
27   claims numbers and projected recoveries after the claims deadline and prior to the final fairness hearing.

         Motion for Final Approval                                                             E DELSON PC
                                                                              350 N LaSalle Street, 14th Floor, Chicago, IL 60654
         CASE NOS. 15-CV-612 & 19-CV-199 - 28                                      Tel: 312 589 6370 • Fax: 312 589 6378
            Case 2:15-cv-00612-RSL Document 262 Filed 12/14/20 Page 36 of 36




                                            Tel: 312.589.6370 / Fax: 312.589.6378
 1

 2

 3                                          By: /s/ Todd Logan

 4                                          Rafey S. Balabanian*
                                            rbalabanian@edelson.com
 5                                          Todd Logan*
                                            tlogan@edelson.com
 6
                                            Brandt Silver-Korn*
 7                                          bsilverkorn@edelson.com
                                            Edelson PC
 8                                          123 Townsend Street, Suite 100
                                            San Francisco, California 94107
 9                                          Tel: 415.212.9300/Fax: 415.373.9435
10

11                                          By: /s/ Cecily C. Shiel

12                                          TOUSLEY BRAIN STEPHENS PLLC
                                            Cecily C. Shiel, WSBA #50061
13                                          cshiel@tousley.com
                                            1700 Seventh Avenue, Suite 2200
14
                                            Seattle, Washington 98101-4416
15                                          Tel: 206.682.5600

16                                          Plaintiffs’ Attorneys and Class Counsel
                                            *Admitted pro hac vice
17

18

19

20

21

22

23

24

25

26

27

     Motion for Final Approval                                               E DELSON PC
                                                            350 N LaSalle Street, 14th Floor, Chicago, IL 60654
     CASE NOS. 15-CV-612 & 19-CV-199 - 29                        Tel: 312 589 6370 • Fax: 312 589 6378
